                                                       A PPEA R AN C E SH EET
                                      FOR THE UNITED STATESDISTRICT COURT
                                                 W ESTERN D ISTR ICT O F VIR G IN IA
                                                    H A RR ISO NB UR G D IVISIO N

 7 '' l                               #
      t                    obkn G sfng.s G IDJ                                  cassxo.:a :tn c-t/o ooa a
                                                                                oATs: g !: Iacotq
                      vn        e ïc.r- e.+           !
TvpE oyHEARING:skx-
                  + .c..cxa.Q.                                                  TimeinCourt:3 :35 -AsùQ ZA'1f'Wb.rvx
                                                                                                                   ,      *'


****+**++ ****++***+*+*+*++*+*+#++****++*********+ **** *+++*++*+*++*++++*+*#+#*++*+*
                                                        PA RTIE S/SPEA K ER S:                          .     ,
1                 USMJ- JoelC.Hoppe                                        6.     C* SG t'cR p T
                                                                                              -        Zttlt -'W
2.                -   G VkoC v çt-
                                 vweo - %                                  7.         .ï'q kW yv
                                                                                               .ixxf..a
3.                -   tro
                        .-ctkoxake-
                                  kkéz'vcvxp-- --3Tœitet                   8.
4.                    fYN' tc k< .
                                 e-,$ .
                               ...    C5*      -qfact4t(  --               9.     deputv clerk - K aren D otson
5...                                .    M-ZX.N-m.w .t.iaj                 10.
+*##+**++++é++##+***+*###****++*++++**********+**+**+**+****+***+++********+++*+++
                                          N- .

CD NO(S). Courtroom !l                                RECORDED BY: KarenDotson
 Index                     Spkr.     Index        Spkr.        Index    Spltr.     Index      Spltr.    Index     Spkr.
  N o.                                N o.                      N o.                N o.                 N o.
                                                                        or                    -
      :s5 !a                                       l&          l'A                .
                                                                                  k#:00 kà.$
                   Q   t                                               -a.               a .ï
    'ukc       +% àq                                                    a              t A '-l
         toa ï A A a                                            l kp                      ïq
         QA ï a 7 k.ïQ                                         '.
                                                                B    t a.                 r
                               .     s $ t.&                          .               '
                                                                                      J     a. y
          '
              '
              A
              t            ï             lxa                                                NA 'S
  ,
          .                                       y                    a                     !
 A =.o > q                           s a. $ =                  12       ïA
 % ka h a                                 h                            & a-
       j                             a :s a u4
 13 $                                     $ k4                 Oq      &
                       ïA                         à            aq      a.'

Case 3:17-cv-00072-NKM-JCH Document 536 Filed 08/08/19 Page 1 of 1 Pageid#: 5989
